Citation Nr: 0203502	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

With regard to the appellant's claim for hearing loss 
disability, the Board notes that service connection for 
hearing loss disability was denied in a February 1993 rating 
determination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, this issue has been 
rephrased, as noted on the title page.  Also, the veteran has 
limited the issue to the hearing loss disability issue.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss disability in February 1993.  The veteran was 
notified of this decision later that month and did not 
appeal.  

2.  Evidence submitted since the February 1993 rating 
decision bears directly or substantially upon the issue at 
hand, is not duplicative or cumulative, and must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's current bilateral hearing loss began many 
years after service and is not related to service.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision denying service 
connection for hearing loss disability is final.  Evidence 
received since the February 1993 decision is new and material 
and the veteran's claim for service connection for hearing 
loss disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  An organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, he appeared at a hearing 
before the undersigned Board Member in December 2001.  At 
that time, the Board Member explained to the veteran what 
type of evidence was necessary in order to support the 
veteran's claim of service connection.  The veteran indicated 
that he would attempt to submit additional evidence in 
support of his claim.  It was agreed that the record would be 
kept open for 30 days for additional evidence to be 
submitted.  The veteran has not submitted any additional 
evidence.  VA has met all VCAA and 38 C.F.R. § 3.103 (2001) 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
hearing loss disability, the Board notes that new regulations 
have recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Pertinent laws and regulations provide that sensorineural 
hearing loss (organic disease of the nervous system) will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records have been lost.  
Attempts to locate these records have been unfruitful.  In a 
case where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Factual Background

A review of the record demonstrates that in an August 1992 
statement in support of claim, the veteran indicated that he 
had had bad hearing since being discharged from the military.  
He noted that this was in his medical record.  The veteran 
stated that the Army doctor told him it would get better but 
he noted that it had only gotten worse.  

The veteran's service personnel records, obtained in 
conjunction with a claim for another disability, revealed 
that he was in Vietnam for a period of 12 months.  The 
veteran's duties while in Vietnam were noted to be a light 
vehicle driver.  

The RO denied service connection for hearing loss in February 
1993.  

In denying service connection for hearing loss, the RO 
indicated that attempts to locate the veteran's service 
medical records had been unsuccessful.  The RO noted that 
while a response from the record center indicated that the 
veteran's records had been shipped years earlier, they were 
not in the claims file.  The RO stated that as there were no 
records to support the veteran's claim, service connection 
was denied.  

The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

In October 1998, the veteran requested that his claim for 
service connection for hearing loss be reopened.  

In a written authorization form, the veteran indicated that 
he was noted to have had a 50 percent hearing loss at the 
time of his discharge from Fort Polk.  

In a letter received in August 1999, the veteran's sister 
stated that the veteran could not hear well.  In an August 
1999 letter, the veteran reported having been exposed to 
rocket and mortar attacks while in Vietnam as part of his 
claim for service connection for PTSD.  

The veteran also noted that he had been treated for hearing 
loss at John Sealy Hospital in 1996.  In response to a 
request for treatment records, John Sealy Hospital, in 
January 2000, responded that the veteran had not been treated 
for hearing loss at their facility in 1996.  

In March 2000, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that he had hearing difficulties in both ears which 
he stated gradually developed since before 1970.  The veteran 
reported a history of ear infections in both ears, with the 
last one occurring approximately three years ago.  The 
veteran also noted Agent Orange exposure inservice.  He 
denied ear surgery, severe head injury, and familial hearing 
loss.  His noise history included exposure to gunfire, heavy 
machinery, power tool noise, and rocket and artillery fire.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
75
65
LEFT
10
15
30
60
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 94 percent in the left ear.

The examiner indicated that the audiological results revealed 
moderate to severe sensorineural hearing loss sensitivity 
from 2000 to 4000 Hertz in the right ear and mild to 
moderately severe sensory neural hearing loss from 2000 to 
4000 Hertz in the left ear.  

An outpatient treatment record received from the University 
of Texas Medical Center in March 2000, revealed that the 
veteran underwent an audiological evaluation in 1995.  

At the time of the examination, the veteran reported having a 
hearing loss following service in Vietnam.  An audiological 
examination performed revealed normal hearing sensitivity 
through 1000 Hertz with mild to moderate symmetrical 
sensorineural hearing loss, bilaterally.  

In a June 2000 statement in support of claim, the veteran 
indicated that his MOS was a truck driver but that he had a 
second duty at night which was guard duty two to three nights 
per week on the perimeter of the base camp.  The veteran 
reported that he was discharged from the Army with bad 
hearing and that it was not his fault that his records had 
been lost.  

In December 2001, the veteran appeared before the undersigned 
Board Member for a hearing via videoconference.  

At the hearing, the veteran testified that he was exposed to 
noise in basic training from weapons training.  The veteran 
stated that while in Vietnam, he was assigned to the 101st 
Airborne, 17th Calvary.  He noted that the troops were 
infantry troops.  The veteran testified that he was involved 
in convoys escorting supplies to different bases.  He stated 
that they would go down dirt roads in remote locations and 
that they would be subject to small arms fire and rocket 
grenades.  He indicated that he had fired a M-16 when 
responding to some of these attacks.  He also reported that 
his hooch was right near the helicopter pad and that the 
enemy was always trying to blow up the helicopters using 122 
millimeter rockets and satchel charges.  He noted that the 
hooch right next to his, which was no more than 30 feet away, 
took a direct hit.  He also indicated that he performed a lot 
of bunker guarding.  The veteran testified that he was often 
very close to the weapons when they were fired.  He indicated 
that he was exposed to these noises during combat.  

He stated that at the time of his discharge he was told that 
he had a hearing loss but that it would get better.  He noted 
that his hearing never improved.  He further testified that 
he did not have a problem when he went into service.  The 
veteran indicated that he had been a truck driver for most of 
the time since service.  

He further testified that he did not remember having a 
hearing test prior to 1995.  He indicated that he had worked 
in occupations that did not require a hearing test.  

The Board Member left the record open so that the veteran 
could submit evidence demonstrating that he had a hearing 
loss inservice.  The veteran did not submit additional 
evidence.  



Analysis

The veteran seeks to reopen his claim of service connection 
for hearing loss.  When a claim is finally denied by the RO, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7105.

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board finds that the evidence added to the record since 
the February 1993 decision directly addresses the issue on 
appeal.  At the time of the 1993 denial, there was no 
evidence of inservice hearing loss and no competent evidence 
of hearing loss disability.  Since that determination, the 
veteran has submitted evidence of hearing loss disability.  
Based on the record that existed in 1993, evidence of hearing 
loss disability is new and material.  In sum, one of the 
evidentiary defects that existed at the time of the prior 
denial has been cured.  Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).  Therefore, the claim is reopened.   
38 C.F.R. § 3.156(a). 

Service Connection

The veteran maintains that his current hearing loss is 
related to exposure to noise during service, including combat 
situations.  

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." 

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the appellant's service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

An issue to be addressed is the veteran's assertion that he 
was exposed to noise during combat.  However, there is 
nothing in the record to support his assertion that he is a 
combat veteran.  His DD 214 and service personnel records do 
not support his assertion of combat.  The Board also notes 
that the veteran did not provide adequate information so as 
to search for other evidence of combat and when a development 
letter was mailed to him in November 1992, he did not 
respond.  Based on the record, the veteran did not serve in 
combat and the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable. 

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss disability.  Although a hearing 
loss disability as defined by the VA has been shown, there is 
no documented evidence of hearing loss for more than 25 years 
following service.  While the appellant is competent to 
report symptoms of hearing loss, as this comes to him through 
the senses, he is not competent as a lay person to provide 
opinions on medical causation.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994)(veteran is competent to report that on which 
he has personal knowledge);  Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Accordingly, in view of the above, service connection for 
hearing loss is denied.  To the extent that the veteran may 
have been exposed to noise during service, the Board accepts 
that he may have been exposed to noise during service.  
38 U.S.C.A. § 1154(a) .  However, there remains an absence of 
competent evidence of hearing loss during service or within 1 
year of separation and there is the absence of competent 
evidence relating post service hearing loss disability to 
service.

To the extent that a relative reports that the veteran does 
not hear well, we accept that statement.  However, the lay 
statement does not establish a relationship to service.  
Therefore, the statement is not material.  The record also 
includes a 1995 medical document reflecting the veteran's 
report of hearing loss following service in Vietnam.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The notation is no more than a recording of history as 
provided by the veteran and does not constitute competent 
evidence.

The Board has also considered the assertion of continuity of 
symptomatology since service.  However, his assertions are 
not supported.  When he filed his original claim for 
compensation in 1988, the document was silent for a claim for 
inservice hearing loss.  When evaluated at a VA hospital in 
1992, the veteran presented a detailed medical history.  
However, he did not report a history of hearing loss or a 
history relating hearing loss to service.  The veteran's 
silence, when otherwise speaking, constitutes negative 
evidence and damages his remote assertion of hearing loss 
since service.  In sum, the assertion is not credible.  
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board 
concludes that evidence of a long period without complaint 
can be considered and weighed.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence is against the claim that 
any current hearing loss disability is related to the 
veteran's period of service or the one year period 
immediately following service.  Therefore, service connection 
for hearing loss is not warranted and there is no doubt to be 
resolved.  


ORDER

The petition to reopen the claim of entitlement to service 
connection for hearing loss disability is granted.

Service connection for hearing loss disability is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

